NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 15-2821
                                      ___________

                                     MINDY J. ZIED

                                             v.

  JO ANNE BARNHART, Commissioner of the Social Security Administration, in her
   official and individual capacities; SOCIAL SECURITY ADMINISTRATION; MR.
    HAWKSWORTH, SSA Employee, in his individual capacity; MRS. SHOPP, SSA
  Employee, in her individual capacity; J.A. BREEM, SSA Employee, in her individual
   capacity and any other unknown and unnamed individuals who may be liable on the
 claims stated here, in their individual and/or official capacities while working as federal
employees for the U.S. or as an employee for the Social Security Administration at times
                         when the claim set forth herein took place

                                    Mindy Jaye Zied,
                                                Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                        (D.C. Civil Action No. 3-06-cv-02305)
                     District Judge: Honorable A. Richard Caputo
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  April 20, 2017
        Before: GREENAWAY, JR., GREENBERG and ROTH, Circuit Judges

                          (Opinion filed: November 22, 2017 )
                                       ___________

                                        OPINION*
                                       ___________
PER CURIAM

       Pro se appellant Mindy Zied appeals the District Court’s order denying her post-

judgment motion. For the reasons set forth below, we will affirm.

       Zied is a frequent and prolific litigant. In 2006, Zied filed a complaint in the

District Court that both challenged the decision of an Administrative Law Judge (ALJ)

concerning her Supplemental Security Income (SSI) benefits and raised a variety of

statutory and constitutional claims. The District Court directed her to file separate

actions — one challenging the ALJ’s benefits determination and one raising her other

claims. Zied complied. In the case that is currently before us in this appeal, she claimed

that defendants — the Social Security Administration and several of its employees — had

violated her rights under the First Amendment, the Fifth Amendment, Section 504 of the

Rehabilitation Act of 1973, the Privacy Act of 1974, and the Freedom of Information

Act. In D.C. Civ. A. No. 06-cv-01219, she pursued her disability appeal.

       Ultimately, the District Court dismissed Zied’s complaint in this action,

concluding that all of her claims were time-barred. On March 17, 2011, we affirmed.

See Zied v. Barnhart, 418 F. App’x 109, 111 (3d Cir. 2011) (per curiam) (non-

precedential).



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                              2
         More than four years later, on June 24, 2015, Zied filed a motion to reopen her

case and to amend her complaint. The motion — which is 227 pages long and contains

51 exhibits — is complicated and prolix. Zied discusses incidents dating back to the

1970s, complains about decisions made by District Judges in numerous separate cases,

challenges the constitutionality of 42 Pa. Cons. Stat. § 8553 (which limits the amounts of

damages that can be recovered in certain types of cases), and argues at length that she has

been deprived of SSI benefits to which she is entitled. The District Court denied the

motion, and Zied filed a timely notice of appeal.

         We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

order for abuse of discretion. See Ahmed v. Dragovich, 297 F.3d 201, 209 (3d Cir.

2002).

         The District Court acted well within its discretion here. While Zied’s motion to

reopen is properly construed as arising under Fed. R. Civ. P. 60(b), see id. at 208-09, she

is not entitled to relief under any subsection of Rule 60(b). A motion under Rule

60(b)(1)–(3) must be filed within one year of the judgment that is challenged, and a

motion under Rule 60(b)(5)–(6) must be filed “within a reasonable time.” Rule 60(c)(1).

Zied filed her motion more than four years after this Court’s judgment, which is plainly

untimely under either standard. See, e.g., Moolenaar v. Gov’t of the V.I., 822 F.2d 1342,

1348 (3d Cir. 1987) (Rule 60(b)(6) motion filed almost two years after judgment was not

made within a reasonable time).

         While these time limits do not apply to motions under Rule 60(b)(4), see United

States v. One Toshiba Color TV, 213 F.3d 147, 157 (3d Cir. 2000) (en banc), Zied does

                                              3
not claim that the District Court “lacked jurisdiction of the subject matter or the parties or

entered ‘a decree which is not within the powers granted to it by the law,’” Marshall v.

Bd. of Educ., 575 F.2d 417, 422 (3d Cir. 1978) (quoting United States v. Walker, 109

U.S. 258, 266 (1883)). Moreover, to be entitled to relief under Rule 60(b)(6), Zied must

show “extraordinary circumstances where, without such relief, an extreme and

unexpected hardship would occur.” Cox v. Horn, 757 F.3d 113, 115 (3d Cir. 2014)

(quoting Sawka v. Healtheast, Inc., 989 F.2d 138, 140 (3d Cir. 1993)). She has not met

this onerous standard.

       For similar reasons, the District Court did not err in refusing to permit Zied to

amend her complaint. See generally Burtch v. Milberg Factors, Inc., 662 F.3d 212, 230-

31 (3d Cir. 2011) (discussing standards governing post-judgment motions to amend). To

the extent that Zied sought to amend her complaint to raise allegations or claims that had

been previously available to her, it was appropriate to deny leave to amend due to her

undue delay. See Cureton v. Nat’l Collegiate Athletic Ass’n, 252 F.3d 267, 273-74 (3d

Cir. 2001). To the extent that Zied raised claims concerning her SSI benefits, the District

Court had previously ordered her to pursue her benefits appeal in a separate action; it was

permissible for the Court to reject Zied’s efforts to bring her benefits issues into this case

at this late date. Finally, while Zied asserted a number of other issues, we are satisfied

that she failed to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).1


1
 Particularly in light of her history of inundating the courts with her filings, we also
conclude that the District Court acted within its discretion in ruling on Zied’s motion
                                                4
       Accordingly, we will affirm the District Court’s judgment. We deny the

appellees’ request that we bar Zied from filing further papers without leave of Court. We

also deny Zied’s motions.




without awaiting her reply brief. See generally In re Fine Paper Antitrust Litig., 685 F.2d
810, 817 (3d Cir. 1982).
                                             5